In a juvenile delinquency proceeding pursuant to Family Court Act article 3, *1032the appeal is from an order of the Family Court, Nassau County (Marks, J.), dated March 26, 2007, which, after a hearing, extended the appellant’s placement with the New York State Office of Children and Family Services until March 25, 2008. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the appeal is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the counsel’s application to withdraw as counsel is dismissed as academic.
This appeal must be dismissed as academic because the order appealed from expired by its own terms on March 25, 2008 (see Matter of Anthony O., 8 AD3d 573 [2004]; Matter of Jonathan G., 278 AD2d 324 [2000]; Matter of Eddie E., 219 AD2d 719 [1995]). Fisher, J.P., Florio, Angiolillo, Dickerson and Belen, JJ., concur.